UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6748


CHARLTON JAVIER DOWLING,

                      Plaintiff – Appellant,

          v.

GREGORY VOIGT; J. AL CANNON, JR., Esq.; CAROLINA CENTER FOR
OCCUPATIONAL HEALTH,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:11-cv-00634-RMG)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlton Javier Dowling, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charlton Javier Dowling appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

The    district    court    referred       this    case    to    a    magistrate          judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).

The    magistrate    judge       recommended        that   relief         be    denied         and

advised Dowling that failure to file timely objections to this

recommendation that specifically identify the portions of the

Report and Recommendation to which objections are made could

waive appellate review of a district court order based upon the

recommendation.

            The     timely       filing      of     specific         objections           to     a

magistrate       judge’s    recommendation           is    necessary           to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned        of    the        consequences              of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also    Thomas     v.    Arn,    474       U.S.      140    (1985).

Dowling    has     waived        appellate        review    by       failing         to    file

objections       after    receiving       proper     notice.          Accordingly,             we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented         in   the       materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    3